DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/03/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/03/2021 have been fully considered but they are not persuasive.  The arguments are presented that the prior art of Zhu and Zhou would not teach an electrolyte material deposited on the outer surface and in the plurality of pores capable of forming an electrically conductive connection.  These arguments are not found persuasive due to the fact that the rejection is in view of the combination of Otsuka, Zhu, Zhou, Iwasaki and Waki.  Zhu is relied upon for teaching that micro pores allow for improved electrolyte penetration and Zhou is relied upon for teaching depositing electrolyte on the surface of nanotubes by techniques including sputtering.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0072870 A1, hereafter Otsuka), in view of Zhu et al. (US 2018/0309117 A1, hereafter Zhu), in view of Zhou et al. (US 2003/0180472 A1, hereafter Zhou), in view of Iwasaki et al. (US 2017/0271714 A1, hereafter Iwasaki), further in view of Waki et al (US 2012/0264034 A1, hereafter Waki).
With regard to claims 1 and 11, Otsuka teaches an apparatus to store electrical energy comprising a battery cell having:
a solid electrolyte having a first side and a second side to transfer ions between the first side and the second side [0045, fig. 1A];
a cathode disposed along the first (upper) side of the solid electrolyte, the cathode electrically coupled with a positive current collector (positive electrode collector 22) [0045, fig. 1A]; and 

Otsuka does not explicitly teach the details of the battery housing or application to motor vehicles, however these are well known in the art as evidenced by Iwasaki.  Iwasaki teaches a battery cell housing (which would define a cavity that the electrode 
Modified Otsuka would teach a plurality of pores (openings 28a-b), each pore extending from the outer surface at an angle relative to the outer surface into the body to retain the lithium material within the pore [0051-0052, 0055, fig. 1A-B] but would not explicitly teach pores partially extending from the outer surface into the body of the carbon nanotube structure at an acute angle.  However, in a field of endeavor relevant to the problem solved (carbon nanotube electrodes), Waki teaches the use of mutli-walled carbon nanotubes with a plurality of pores that extend partially (not penetrating sidewalls) into the nanotube structure [0062, fig. 1].  Waki does not explicitly teach acute angles, however any angle that is not perpendicular would be acute from one end of the nanotube.  As seen in figures 3-5 and 9 the pores of Waki extend through the nanotubes at non-perpendicular angles and would obviate the claimed limitation of extending at acute angles.  It would have been obvious to one of ordinary skill in the art to use the partially extending pores of Waki with the anode of modified Otsuka for the benefit of a higher specific surface area [Waki 0066] and creating more pores that would allow for the retention of additional electrolyte and lithium during operation of a battery cell [Zhu 0028].

	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

    PNG
    media_image1.png
    271
    443
    media_image1.png
    Greyscale

With regard to claim 2, Otsuka teaches that the carbon nanotube structure is not pre-doped prior to an initial charging [0082-0089, 0094-0097].
With regard to claim 3, Otsuka teaches the carbon nanotube structure is in contact with the second (lower) side of the solid electrolyte which would enable it to receive lithium from the cathode via the solid electrolyte [0045, 0094-0097, fig. 1A-B]. 
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 4, Otsuka would teach a plurality of pores (opened ends of nanotubes) in contact with a solid electrolyte material that lacks lithium material  [0088, fig. 1A] but would not explicitly teach a plurality of pores deposited with electrolyte material at a preset distribution.  However, in the same field of endeavor, Zhu teaches that the use of nanotubes with micro-pores to allow for improved electrolyte penetration and lithium retention [0028].  Zhu would not explicitly teach an application method for a solid electrolyte material, however in the same field of endeavor, Zhou teaches solid electrolyte materials deposited on carbon nanotubes using a variety of techniques such as sputtering [0063] which would result in the formation of an electrolyte film (preset distribution) which would lack the lithium material (initially present in cathode) [Otsuka 0094-0097].  It would have been obvious to one of ordinary skill in the art to use the micro-pores of Zhu and the deposited solid electrolyte of Zhou with the carbon nanotubes of Otsuka for the benefit of improving the ability of the nanotubes to absorb and remove lithium ions [Zhu 0028].
With regard to claim 6, Otsuka teaches that the carbon nanotube structure has a body, outer surface (sidewall), and a plurality of pores (openings 28a-b), each pore 
With regard to claim 7, Otsuka teaches the carbon nanotube structure has a plurality of intercalated carbon nanotubes (aligned array with nanotubes between other nanotubes) each carbon nanotube having a plurality of pores (openings 28a-b) to receive lithium material from the cathode via the solid electrolyte [0013, 0045, 0094-0098, fig. 1A-B].
With regard to claim 9, Otsuka teaches the carbon nanotube structure has an outer surface in contact with the second (lower) side of the solid electrolyte which would enable it to receive lithium via the solid electrolyte [0045, 0094-0097, fig. 1A-B]. 
With regard to claim 10, Otsuka teaches that the cathode of the battery cell includes lithium material to be transferred to the carbon nanotube of the anode via the solid electrolyte [0046, 0094-0098].
With regard to claims 12 and 18, Otsuka teaches a method of providing battery cells comprising: 
arranging a solid electrolyte having a first side and a second side to transfer ions between the first side and the second side [0045, fig. 1A];
disposing a cathode disposed along the first (upper) side of the solid electrolyte, the cathode electrically coupled with a positive current collector (positive electrode collector 22) [0045, fig. 1A]; and 
disposing an anode having a carbon nanotube structure, the anode disposed along the second (lower) side of the solid electrolyte and separated from the cathode by the solid electrolyte, the anode electrically coupled with a negative current collector 
Otsuka does not explicitly teach the details of the battery housing or application to motor vehicles, however these are well known in the art as evidenced by Iwasaki.  Iwasaki teaches providing a battery cell housing (which would define a cavity that the electrode group components are placed in) [fig. 2, fig. 3] that includes positive and negative terminals (that connect to positive and negative current collectors respectively) [0118] and further teaches integrating the cell housing into a battery pack [0203, fig. 7-8] 
Modified Otsuka would teach a plurality of pores (openings 28a-b), each pore extending from the outer surface at an angle relative to the outer surface into the body to retain the lithium material within the pore [0051-0052, 0055, fig. 1A-B] but would not explicitly teach pores partially extending from the outer surface into the body of the carbon nanotube structure at an acute angle.  However, in a field of endeavor relevant to the problem solved (carbon nanotube electrodes), Waki teaches the use of mutli-walled carbon nanotubes with a plurality of pores that extend partially (not penetrating sidewalls) into the nanotube structure [0062, fig. 1].  Waki does not explicitly teach acute angles, however any angle that is not perpendicular would be acute from one end of the nanotube.  As seen in figures 3-5 and 9 the pores of Waki extend through the nanotubes at non-perpendicular angles and would obviate the claimed limitation of extending at acute angles.  It would have been obvious to one of ordinary skill in the art to use the partially extending pores of Waki with the anode of modified Otsuka for the benefit of a higher specific surface area [Waki 0066] and creating more pores that would allow for the retention of additional electrolyte and lithium during operation of a battery cell [Zhu 0028].
Modified Otsuka does not explicitly teach the reduction of dendritic formation.  However since Otsuka teaches pores retaining lithium material [0051-0052, 0055, fig. 
With regard to claim 14, Otsuka teaches the carbon nanotube structure has a plurality of intercalated carbon nanotubes (aligned array with nanotubes between other nanotubes) each carbon nanotube having a plurality of pores (openings 28a-b) to receive lithium material from the cathode via the solid electrolyte [0013, 0045, 0094-0097, fig. 1A-B].
With regard to claim 15, Otsuka teaches providing the carbon nanotube structure initially free of lithium material [0082-0089, 0094-0097], the carbon nanotube structure to receive the lithium material from the cathode via the solid electrolyte [0046, 0094-0097].
With regard to claim 17, Otsuka would teach a plurality of pores (opened ends of nanotubes) in contact with a solid electrolyte material that lacks lithium material  [0088, fig. 1A] but would not explicitly teach doping a plurality of pores with electrolyte material at a preset distribution.  However, in the same field of endeavor, Zhu teaches that the use of nanotubes with micro-pores to allow for improved electrolyte penetration and lithium retention [0028].  Zhu would not explicitly teach an application method for a solid electrolyte material, however in the same field of endeavor, Zhou teaches solid electrolyte materials deposited on carbon nanotubes using a variety of techniques such as sputtering [0063] which would result in the formation of an electrolyte film (preset distribution) which would lack the lithium material (initially present in cathode) [Otsuka 0094-0097].  It would have been obvious to one of ordinary skill in the art to use the 
With regard to claim 19, Otsuka teaches an apparatus to store electrical energy comprising a battery cell having:
a solid electrolyte having a first side and a second side to transfer ions between the first side and the second side [0045, fig. 1A];
a cathode disposed along the first (upper) side of the solid electrolyte, the cathode electrically coupled with a positive current collector (positive electrode collector 22) [0045, fig. 1A]; and 
an anode having a carbon nanotube structure, the anode disposed along the second (lower) side of the solid electrolyte and separated from the cathode by the solid electrolyte, the anode electrically coupled with a negative current collector (negative electrode collector 24) [0013, 0045, fig. 1A (shown below)], the carbon nanotube structure lacking lithium material prior to an initial operation of the battery cell (the nanotubes lack lithium during nanotube formation and battery assembly) [0082-0089, 0094-0097].  Otsuka would teach a plurality of pores (opened ends of nanotubes) in contact with a solid electrolyte material [0088, fig. 1A] but would not explicitly teach a plurality of pores deposited with electrolyte material throughout the carbon nanotube structure prior to initial operation of the battery cell to form an electrically conductive connection during operation of the battery cell.  However, in the same field of endeavor, Zhu teaches that the use of nanotubes with micro-pores to allow for improved electrolyte penetration (which would be capable of forming an electrically conductive 
Otsuka does not explicitly teach the details of the battery housing or application to motor vehicles, however these are well known in the art as evidenced by Iwasaki.  Iwasaki teaches an electric vehicle comprising a battery cell housing (which would define a cavity that the electrode group components are placed in) [fig. 2, fig. 3] that includes positive and negative terminals (that connect to positive and negative current collectors respectively) [0118] and further teaches that the cell housing may be integrated into a battery pack [0203, fig. 7-8] that powers the electric vehicle and the motor (component, claim 11) of the electric vehicle [0207].  It would have been obvious to one of ordinary skill in the art to use the battery cell of Otsuka for the electric vehicle of Iwasaki for the benefit of allowing for the use of high efficiency electric power in a vehicle [Iwasaki 0209].
Modified Otsuka would teach a plurality of pores (openings 28a-b), each pore extending from the outer surface at an angle relative to the outer surface into the body to retain the lithium material within the pore [0051-0052, 0055, fig. 1A-B] but would not explicitly teach pores partially extending from the outer surface into the body of the carbon nanotube structure at an acute angle.  However, in a field of endeavor relevant 
Modified Otsuka does not explicitly teach the reduction of dendritic formation.  However since Otsuka teaches pores retaining lithium material [0051-0052, 0055, fig. 1A-B] and Zhu teaches that the use of pores filled with electrolyte improves the ability of nanotubes to adsorb and remove lithium [0028], the nanotube anode of modified Otsuka should exhibit the claimed property of reducing dendritic formation.
With regard to claim 20, Otsuka teaches that the carbon nanotube structure has a body, outer surface (sidewall), and a plurality of pores (openings 28a-b), each pore extending from the outer surface at an angle relative to the outer surface into the body to retain the lithium material within the pore [0051-0052, 0055, fig. 1A-B]. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka, Zhu, Zhou, Iwasaki, and Waki as applied to claims 1-4, 6-7, 9-12, 14-15, and 17-20 above, and further in view of Zhou et al (US 2018/0163299 A1, hereafter Zhou ‘299).
With regard to claim 16, Otsuka teaches defining a plurality of pores (openings 28a-b), each pore extending from the outer surface at an angle relative to the outer surface into the body to retain the lithium material within the pore [0051-0052, 0055, fig. 1A-B].  Modified Otsuka would not explicitly teach applying an acidic solution to define the pores, however the use of acids to open nanotubes and define pores is well known in the art as evidenced by Zhou ‘299 [0034] and would perform the same function of opening and functionalizing the nanotubes [Zhou ‘299 0034].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724